Citation Nr: 1828862	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  14-38 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Manchester, New Hampshire


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred for treatment at Portsmouth Regional Hospital from January 23 to 31, 2014.


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel

INTRODUCTION

The Veteran's VA electronic profile notes that he had active duty service from May 1969 to February 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 decision in which the VAMC denied the claim for reimbursement of medical expenses incurred at Portsmouth Regional Hospital from January 23 to 31, 2014.  The Veteran filed a notice of disagreement (NOD) with the decision in May 2014.  In September 2014, a statement of the case (SOC) was issued to the Veteran, and he subsequently filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In October 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

For reasons expressed below, the claim on appeal is being remanded to the agency of original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the Veteran's file reveals that further action on this claim, prior to appellate consideration, is required.

The record shows that on January 21, 2014, the Veteran presented to the emergency room at Portsmouth Regional Hospital with acute myocardial infarction and documented arterial thrombosis, where he stayed until discharged on January 31, 2014.  The Veteran thereafter sought payment or reimbursement of medical expenses incurred for treatment at Portsmouth Regional.  In March 2014, payment or reimbursement of medical expenses was approved for the period from January 21 to 22, but was denied for the period from January 23 until the Veteran's discharge on January 31.  The denial was based on a determination that, as of January 23, the Veteran's condition had stabilized to the point that he could have been transferred to a VA facility.  Thus, the question at issue currently is the Veteran's entitlement to payment or reimbursement of medical care expenses incurred for treatment at
Portsmouth Regional Hospital from January 23 to 31, 2014.

Pursuant to 38 U.S.C. § 1725, under certain circumstances, VA shall reimburse a veteran for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  VA regulations at 38 C.F.R. §§ 17.1000 through 17.1008 constitute the requirements under 38 U.S.C. § 1725 that govern VA payment or reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions.  38 C.F.R. §§ 17.1000.

Under such regulations, payment or reimbursement under 38 U.S.C. § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made if certain conditions are met.  38 C.F.R. § 17.1002.  

The term stabilized means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans.  38 C.F.R. § 17.1001(d).

Except as provided below, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c).

In this case, the record appears to be incomplete and missing potentially pertinent information.  

In his May 2014 NOD and during his October 2015 Board hearing, the Veteran contended that, during his stay at Portsmouth Regional, he repeatedly informed hospital staff that his only medical coverage was with VA.  He asserted that his case manager, Genai Wickey, informed him that she was in constant communication with Janet Martin of the VAMC, and that he was consequently told not to worry about his coverage or informed that transferring would be an issue.  

Also, during the Veteran's October 2015 Board hearing, his representative referenced VAMC progress notes, dated January 24, 2014, which note that the Veteran had been admitted to Portsmouth Regional Hospital with myocardial infarction on January 20, 2014.  The representative argued that this indicated that the VA was aware that the Veteran was being treated at a non-VA facility after January 23, the day of his supposed stabilization.  However, neither these referenced progress notes, nor any VA medical treatment records, are associated with the claims file.

Furthermore, an August 22, 2014 memorandum regarding the second level clinical review determining that the Veteran could have been transferred to a VA facility as of January 23 indicates that the Veteran's inpatient medical records from Portsmouth Regional were "328 pages" and were "not attached but available electronically."  However, no such records have been associated with any part of the claims file, including the electronic file.

Additionally, while it is noted in the Veteran's VA electronic profile that he had active duty service from May 1969 to February 1973, basic information regarding the Veteran's case, such as documentation verifying the nature and dates of his service, are absent from the claims file.

Accordingly, the Board finds it necessary to remand the matter for the AOJ to readjudicate the Veteran's claim after associating with the file and considering such missing and potentially pertinent records.

Prior to readjudicating the claim on appeal, to ensure that all due process requirements are met, the AOJ should seek to obtain from VA all pertinent records related to the Veteran's treatment at Portsmouth Regional Hospital in January 2014. This specifically includes any records related to communication between Portsmouth Regional and the VAMC regarding the Veteran's admission to the Portsmouth Regional and potential transfer to VA upon stabilization-including those between Genai Wickey at Portsmouth Regional and Janet Martin at the VAMC-as such records may be relevant to adjudication of the Veteran's claim.  This also includes any relevant VA medical records, including the record referenced by the Veteran's representative noting that VA was aware of the Veteran's ongoing treatment at a non-VA facility after January 23.  It further includes the 328 pages of inpatient medical records from Portsmouth Regional referenced in the August 22, 2014 second level clinical review memorandum.  Moreover, basic documentation of the nature and dates of the Veteran's service should also be associated with the claims file.

Also prior to readjudicating the claim on appeal, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) care of the Veteran), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1); but see 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  He should specifically be asked to identify or obtain any documented contact between Portsmouth Regional Hospital and VA regarding his ongoing treatment from January 23 to 31, 2014.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Associate with the claims file documentation reflecting the nature and dates of the Veteran's service.

2.  Obtain all outstanding, pertinent records of communication between Portsmouth Regional Hospital and the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility), if any, related to the admission of the Veteran to the private facility in January 2014 and potential transfer therefrom prior to his discharge on January 31, 2014.  This should include any relevant communication between Genai Wickey at Portland Regional and Janet Martin at the VAMC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Obtain from the VAMC (and any associated facilities) all other outstanding records of evaluation and/or treatment of the Veteran, dated since January 2014, to specifically include any record(s) referencing the Veteran's treatment at Portsmouth Regional in January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  Associate with the claims file the 328 pages of inpatient medical records from Portsmouth Regional Hospital referenced in the August 22, 2014, second level clinical review memorandum.  All records and/or responses received should be associated with the claims file.

6.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information concerning, and, if necessary, appropriate authorization to enable VA to obtain, any additional evidence pertinent to the claim on appeal that is not currently of record, to include any documented contact between Portsmouth Regional Hospital and VA regarding his ongoing treatment from January 23 to 31, 2014.  Specifically request that the Veteran provide, or provide appropriate, current authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

7.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal, on a de novo basis, in light of all pertinent evidence and legal authority 

10.  Unless the claim is granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




